DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention. As for claim 7, lines 3-4, the cited claim limitation of “… without attenuation to let sound below this sound level to pass through” render claim 7 unclear and indefinite. Examiner is not sure how to interpret “without attenuation to let sound below …” and what is “this sound level” is reference to (antecedent basis), hence render claim 7 unclear and indefinite. The cited claim limitations has not been taken into consideration until further clarification is provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimoto et al. (US 2019/0253809 A1) in view of Huang (US 2007/0269073 A1).
Claim 1, a throat headset system (Kunimoto, Fig.1, 2) comprising: an element (Kunimoto, Fig.2 and ¶0033, strap 3) configured to be arranged at least partially around a neck of a user (Kunimoto, Fig.2); at least one microphone being connected to the element and configured to be in contact with neck skin or throat of the user when the throat headset system is worn (Kunimoto, Fig.2 and ¶0033, microphone 1 placed on strap in contact with throat); a communication unit (Kunimoto, Fig.1, 5, controller 55) arranged at the element and connected to the at least one microphone (Fig.5) and connectable to a communication device (Kunimoto, Fig.1, 5 and ¶0032, transceiver 7); at least one earphone (Kunimoto, Fig.1, 5, ¶0056, headset main body 50 with speakers 51) connected to the communication unit, wherein the at least one microphone is a microphone of the type that does not require power, voltage or electric energy of a power source for detecting sound waves (Kunimoto, Fig.3, 4, ¶0037, microphone 1 with vibration collection unit 10; ¶0041, vocal cord senor 11 is a piezoelectric element detection element configured to detect vibration in vocal cord vibration transmitted via contact member 12); and an electric circuit (Fig.9, 10 and ¶0101, speaker circuit) and connected to the earphone.
Kunimoto teaches the throat headset system and the at least one earphone.
Kunimoto does not teach the at least one earphone is a soundproof earphone and comprises a sound attenuator and a microphone, the microphone being arranged on a side oriented away from a sound channel of the at least one earphone.
Huang teaches earphone is a soundproof earphone and comprises a sound attenuator and a microphone, the microphone being arranged on a side oriented away from a sound channel of the at least one earphone (Huang, Fig.5; ¶0024, sound barrier 72 isolates speaker 70 sound projected into ear from microphone 74) (¶0025, sound barrier member 7 and is prevented from receiving external noise). The motivation to implement Huang’s soundproof microphone with Kunimoto throat headset’s system is for not interfere with the external sound receiving at the microphone (Huang, ¶0024).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where a soundproof earphone and comprises a sound attenuator and a microphone, the microphone being arranged on a side oriented away from a sound channel of the at least one earphone as taught by Huang in Kunimoto for not interfere with the external sound receiving at the microphone.

Claim 2, Kunimoto in view of Huang teaches wherein the at least one microphone of the type that does not require power, voltage or a power source for detecting sound waves is a dynamic microphone, a piezoelectric microphone or a magnetic microphone (Kunimoto, ¶0041).
Claim 4, Kunimoto in view of Huang teaches wherein the at least one earphone is configured to be connected in a wireless manner to the electric circuit (Kunimoto, ¶0061 and ¶0063).
Claim 5, Kunimoto teaches the throat headset system, wherein the at least one earphone comprises a loud speaker with a connector configured to connect to a detachable ear unit (Kunimoto, Fig.6, ¶0093, connector 59 on cable 6 for coupling to headset body 54c).
Kunimoto does not teach an in-ear earphone adapted to be inserted into the auditory canal of the ear for sound tight abutment against the auditory canal when the at least one earphone is worn by the user.
Huang teaches in-ear earphone adapted to be inserted into the auditory canal of the ear for sound tight abutment against the auditory canal when the at least one earphone is worn by the user (Huang, ¶0009, earphone with casing is adhered to the ear drum when the earphone is inserted into the ear). The motivation to combine Huang with Kunimoto is for the advantages of increased voice quality of telephone conversation and ease of carrying (Huang, ¶0007).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where an in-ear earphone adapted to be inserted into the auditory canal of the ear for sound tight abutment against the auditory canal when the at least one earphone is worn by the user as taught by Huang in Kunimoto for the advantages of increased voice quality of telephone conversation and ease of carrying.
Claim 6, Kunimoto in view of Huang teaches wherein the sound attenuator is a passive sound attenuator (Fig.5, sound barrier 72).
Claim 7, Kunimoto in view of Huang teaches wherein the sound attenuator is an active sound attenuator adapted for attenuation of sound above a certain sound level (Kunimoto, ¶0109 and ¶0111, mute switch can lower volume of speakers without fully silencing sound).
Claim 8, Kunimoto in view of Huang teaches comprising two earphones, one for each ear of a user (Kunimoto, Fig.1).
Claim 9, Kunimoto teaches the element is a neckband.
Kunimoto does not teach the neckband at least partially shaped as a bow and made of an elastic plastic or metal.
Huang teaches the neckband at least partially shaped as a bow (Huang, Fig.1 and ¶0004) for holding the microphone in proximity of throat area (Huang, ¶0004). Furthermore, a neckband made of elastic plastic or metal is old and well known in the art. Examiner take official notice that an arcuate neckband made of elastic plastic or metal for providing a flexible or bendable material for fitting the neck of user.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where the neckband at least partially shaped as a bow and made of an elastic plastic or metal as taught by Huang in Kunimoto for holding the microphone in proximity of throat area and providing a flexible or bendable material for fitting the neck of user.
Claim 10, Kunimoto teaches the element is a band.
Kunimoto does not teach the neckband configured to go around the neck of the user when the throat headset system is worn.
Huang teaches the neckband configured to go around the neck of the user when the throat headset system is worn (Huang, Fig.1 and ¶0004). The motivation to combine Huang with Kunimoto is for holding the microphone in proximity of throat area (Huang, ¶0004).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where the neckband configured to go around the neck of the user when the throat headset system is worn as taught by Huang in Kunimoto for holding the microphone in proximity of throat area.

6.	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimoto et al. (US 2019/0253809 A1) in view of Huang (US 2007/0269073 A1) and further in view of Rahman et al. (US 2016/0302003 A1).
Claim 3, Kunimoto in view of Huang teaches the at least one microphone is a piezoelectric microphone.
Kunimoto in view of Huang does not teach comprising a thin metal sheet and a piezo crystal layer arranged on top of the thin metal sheet.
Rahman teaches a piezoelectric microphone comprising a thin metal sheet and a piezo crystal layer arranged on top of the thin metal sheet (Rahman, Fig.2, ¶0018; ¶0060, diaphragm with piezo material; Page 3, Table 1, (M2) diaphragm of brass piezo; ¶0065, diaphragm M2 covered with a thin piece of silicone). The motivation is for providing a material that has very similar acoustic properties of muscle and skin will maximize the signal transfer to the microphone (Rahman, ¶0059).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where comprising a thin metal sheet and a piezo crystal layer arranged on top of the thin metal sheet as taught by Rahman in Kunimoto and Huang for providing a material that has very similar acoustic properties of muscle and skin will maximize the signal transfer to the microphone.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 20, 2022
/SIMON KING/Primary Examiner, Art Unit 2653